Citation Nr: 1725801	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Hepatitis C. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from November 1982 to November 1985. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

In April 2014, the Veteran designated an agent as his representative before VA using a VA Form 21-22a. Agents who commence representation before VA after June 23, 2008, must file for accreditation by VA's Office of General Counsel. 38 C.F.R. § 14.629b (2016). Current VA accreditation records do not show the designated agent as accredited; therefore, the Board cannot recognize her as the Veteran's representative. At the March 2015 Board hearing, the undersigned VLJ explained this situation to the Veteran who represented on the record that he both understood and wished to continue the proceedings without any representation. See March 2015 Board Transcript (HT) at 2-3. 
 
The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in May 2015 and September 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1. The Veteran's hepatitis C was not manifested for many years after service, and has not been shown by competent and probative medical evidence to be etiologically related to any in-service event or injury.



CONCLUSION OF LAW

The criteria for establishing service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the Veteran's claim for service connection, the Veteran was provided appropriate VCAA notice in July 2009.  The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the March 2015 Board videoconference hearing such that the essential fairness of this adjudication is not affected.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In May 2015 and September 2016, the Board remanded the case for additional development to include, an addendum VA medical opinion and review of newly submitted (web articles) evidence. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a).  In addition, service connection may be granted for any disease diagnosed after service, when all the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence. See Davidson, 581 F. 3d at 1316   (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

III. Factual Background and Analysis

The Veteran contends that his currently diagnosed hepatitis C is related to his military service. Service treatment records are negative for any complaints, diagnoses, or treatment of hepatitis C or any liver disorder. An April 1983 STR indicates that the Veteran was treated for pain in the lower right quadrant of his abdomen that worsened with exercise or strenuous activity. The Veteran had normal bowel movements and bowel sounds; the abdomen was non-tender on palpation.  A February 1984 STR documented emergency care treatment for right lower quadrant abdominal pain, described as dull, variable and tenderness along the right side of the Veteran's abdomen. The Veteran was diagnosed with a viral syndrome (not hepatitis C); the diagnostic study was normal.

In November 1982, January 1983, and April 1983 the Veteran's immunizations included, but were not limited to, polio, adenovirus, meningococcal, influenza, rubella, tuberculin, and yellow fever. The Veteran contends that he contracted hepatitis C after in-service inoculations with a "jet gun" and that he was deployed to an area that posed a high risk for exposure to hepatitis. See March 2015 HT at 4-5; see also July 2012, April 2014 and August 2016 Statements.  The Board acknowledges that the Veteran was deployed to an area that posed a high risk for hepatitis. See July 1985 Chronological Record of Medical Care. 

A January 1985 STR indicates that the Veteran's abdomen was normal, non-tender to touch, bowels sounds were heard, and no abdominal masses were noted.  At separation in October 1985, the Veteran's examination was negative for hepatitis C. The Veteran specifically denied abdomen and viscera (intestines) trouble on his separation report of medical examination. 

Post-service February 2004 VA laboratory testing shows the Veteran was positive for hepatitis C virus; his liver was not percussed. During the examination, the Veteran reported being informed of his hepatitis C diagnoses during boot camp. The Veteran reported that he gave blood once during boot camp, but was not allowed to donate blood a second time. The Veteran reported one or more risk factors for hepatitis C- tattoos and/or repeated body piercing. The Veteran also reported a history of intranasal cocaine use in 1990-1995. The Veteran attended First Step Education Class (hepatitis C) in April 2004. The curriculum included pathophysiology of hepatitis C, risk factors, laboratory testing, treatment (combination therapy), healthy lifestyles etc.

In May 2004, the Veteran inquired about his hepatitis C Ultraquant results. The VA treatment note indicates that the Veteran cleared the virus (was able to get rid of the virus on his own) and was encouraged to keep future medical appointments.  The Board acknowledges that some people who contract hepatitis C are able to clear the virus. However, if a person has been exposed to the virus within the prior 6 months, the individual will need to be retested. See Hepatitis C Information on Testing and Diagnosis, U.S. Department of Health and Human Services, Centers for Disease Control and Prevention, www.cdc.gov/hepatitis (October 2013). 

A September 2004 Gastroenterology consultation note indicates that the Veteran had one positive HCV test and one negative HCV test. The Veteran was counselled for positive Hepatitis C Awareness Project (HCAP) and additional testing was scheduled to include Recombinant ImmunoBlot Assay (RIBA) for hepatitis C virus (HCV). The Veteran's risk factors for hepatitis C were also documented. A February 2005 OPT note indicates a diagnosis of hepatitis C, antibody positive with low hepatitis ribonucleic acid (RNA) viral load and genotype. The Veteran also endorsed risk factors such as: intranasal cocaine use in 1990-95; tattooing or body piercing in 2003, another tattoo/piercing approximately10 years prior, no shared needle; and working in the construction industry, but not blood exposure.

In May 2010, the Veteran was afforded a VA examination at which he reported that he may have had hepatitis C since 1985 when he wanted to donate blood and was informed there was a problem. The Veteran claimed that he never found out why he was not allowed to donate blood after his initial donation. The Veteran reported that he was a victim of cross contamination from the "jet immunization guns" while on active duty. The Veteran also reported that he was tattooed in 2003 and 2006. The examiner noted that the Veteran was diagnosed with hepatitis C in 2004. The examiner further noted that after separation, there was no indication of an active hepatitis C infection from blood tests other than the hepatitis C detected in February 2004. The Veteran did not qualify for a liver biopsy or any treatment plans with interferon because he did not have an active infection. The Veteran's liver span was 14 cm (normal), his liver was non-tender to percussion, and there was no indication of organomegaly, icterus, or jaundice. The Veteran denied any other illnesses, jaundice or other symptoms of hepatitis C, except for some fatigue in the prior 2 years and constipation. The Veteran has a history of hospitalization for fatigue. The examiner categorized the hepatitis C as in the convalescence period. The Board acknowledges that in February 2005, the Veteran was diagnosed with hepatitis C, with low viral load and genotype.

The May 2010 VA examiner carefully reviewed the claims file, which includes STR immunizations and opined that it is less likely as not that the Veteran contracted hepatitis C while in the military. The rationale is that there is no evidence to corroborate a possible source of the virus and exposure while in the military in accordance with textbooks on medicine, including Cecil's and Harrison's textbooks. The examiner revealed that she was not able to determine whether an immunization gun was used for the immunizations. 

The July 2010, June and September 2011 patient medical history indicate that the Veteran is hepatitis C positive, viral load not detected. A December 2011 VA examination indicates that the Veteran's liver enhances homogeneously without mass or biliary dilation. March and April 2013 laboratory testing results reveal hepatitis C PCR (Ultraquant): not detected. A March 2013 VA treatment note indicates that the Veteran was "still worried about his false positive hepatitis C test result" and will repeat hepatitis C viral load and genotype testing. An April 2012 and March 2013 Primary Care Physician note indicates that the Veteran is hepatitis C positive, viral load not detected; false positive. 

In a September 2015 VA medical opinion, the examiner concluded that after reviewing the available records, it is less likely than not that the Veteran's hepatitis C was incurred in or caused by the claimed in-service injury, event or illness. The examiner opined that based on the Veteran's recollection of when he became aware of the hepatitis C infection, and his inability to donate blood after his initial donation is an indication that the blood specimen obtained at the first collection was infected with the hepatitis C virus. According to the examiner, blood processing policy requires all donor blood be checked for the presence of hepatitis; therefore the blood collected on the first donation would have been analyzed for hepatitis. The results would have been recorded by the blood collection agency and the results of the screening for hepatitis maintained in a database. The examiner further explained that, upon returning to the same blood collection agency (e.g., Red Cross) the donor would be flagged as being ineligible to donate due to the identified infection.  The examiner opined that the sequence of events based on the Veteran's recollection of when he became aware of the hepatitis C infection and known blood collection procedures (used by blood banks universally) suggests that the Veteran had acquired the hepatitis C infection prior to providing the blood initially collected from him during boot camp.
  
The Veteran submitted articles in support of his claim that he contracted hepatitis C as a result of in-service inoculations with jet injectors. The articles discuss the high risk factor of military vaccinations with jet injections for approximately 40,000 Veterans. Risk factors such as being a baby boomer, injection drug use, blood transfusion and organ transplant before 1992, receiving clotting factor concentrated before 1987, being a hemodialysis patient, and others were also discussed. See July 2016 Correspondence. One article highlighted that hepatitis has long been associated with military service; the prevalence of hepatitis C in the general population is approximately 1.6 percent and various studies in VA facilities have shown hepatitis C prevalence rates between 5 percent to 22 percent among Veterans. Veterans of foreign combat appear to be at the highest risk for infectious hepatitis. Vietnam Veterans are the military group most significantly affected by hepatitis C. Id. 

In a December 2016 addendum VA medical opinion, after in-person examination, a review of the claims file and VBA Fast Letter, 04-12 (June 29, 2004), the examiner opined that there is no medical documentation to support that the Veteran had any signs or symptoms of acute or chronic hepatitis during active duty. The examiner noted that the Veteran was diagnosed with hepatitis C several years after leaving the military and a nexus cannot be formed. The examiner stated that he would be speculating if he said that the Veteran's hepatitis C was caused by an air gun inoculation. According to the examiner, there has never been a documented case of hepatitis C transmitted by a jet injector. The examiner opined that although it is biologically plausible to transmit hepatitis C by a jet injector, it is not likely. For a condition to be service related it has to be at least as likely as not (50 percent or greater) in probability. Furthermore, the examiner reviewed the web articles submitted by the Veteran regarding hepatitis C. The examiner opined that the articles have very good information concerning risk factors for hepatitis C and the need for screening Veterans of the baby boomer generation for hepatitis and that the articles make a good argument on the need for treatment of hepatitis C through the VA. But the information concerning jet injectors as a cause of hepatitis C is speculative. The articles about jet injectors are not based on treatment studies or even observational studies. Ultimately, the examiner opined that the articles rely primarily on expert opinion which is the lowest level of supporting evidence.

With regard to establishing service-connection, the Veteran has a current diagnosis of hepatitis C. Shedden, supra. The Board finds that the most probative evidence supports the conclusion that the Veteran's hepatitis C did not manifest in service and is not etiologically related to any in-service event or injury.

Service treatment records do not show any complaints of, or treatment for hepatitis C. The first objective post-service evidence of a diagnosis of hepatitis C is in February 2004, which is almost 19 years after the Veteran's period of service. As hepatitis C was not shown for many years after the Veteran's period of service, this lapse in time without medical complaints since military service can be used as evidence that weighs against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).


The Board finds the April 2016 medical opinion of the VA examiner to be highly probative to the question at hand. The examiner conducted a detailed review of the Veteran's claims file and interview of the Veteran, and provided an adequate rationale for his opinion. While the examiner diagnosed the Veteran with hepatitis C, he opined that the Veteran's hepatitis C was less likely than not contracted during military service. The examiner's rationale was that the Veteran was diagnosed with hepatitis C several years after separation and that he would be speculating if he said that the Veteran's hepatitis C was caused by an air gun inoculation. The examiner stated that there has never been a documented case of hepatitis C transmitted by a jet injector. The examiner also opined that although it is biologically plausible to transmit hepatitis C by a jet injector, it is not likely. See VBA Fast Letter, 04-13 (June 29, 2004). The Board notes that VA is not aware of any documented case of contracting hepatitis C from immunization with a jet air gun injector. See VBA Manual MR 21-1, III.iv.4.i.2.e. (2016). 

The Board finds that the December 2016 VA examiner's statement that he would be speculating if he said that the Veteran's hepatitis C was caused by an air gun inoculation does not render the examiner's opinion inadequate. See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation). Based on the potential exposures to blood reported by the Veteran (i.e., tattoos in 2003, 2006 or 2013) and a history of intranasal cocaine use during the 1990s, the examiner did not indicate that he was forced to speculate regarding his ultimate opinion, which is that it is much more likely that the Veteran acquired hepatitis C after military service. 

The Board finds the September 2015 opinion inadequate because the examiner did not address the Veteran's assertions regarding in-service air gun inoculations, to include the notion that the Veteran received his in-service air gun inoculations prior to the in-service blood donations. The examiner also conceded that the Veteran was diagnosed with hepatitis C in service, prior to the blood donation or prior to service-neither of which is documented in the records. Ultimately, the medical opinion is inadequate as it is contradictory and as the Veteran is presumed sound upon entering his active military service (i.e., the hepatitis C was not documented on his September 1982 enlistment examination). 

The Board acknowledges that the Veteran contends in several statements and during the hearing that he was inoculated with hundreds of other recruits with the same air jet gun and that he contracted hepatitis C as a result of the exposure from the air jet gun injections. See August 2014 Statement in Support of Claim; HT at 5.  Specifically, the Veteran contends that he was inoculated on 3 separate occasions and "we went behind each other...everybody got inoculated...in boot camp, we got shot again and sprayed down." "When we got to Camp Lejeune, getting ready to go overseas...they shot us again." See HT at 5.  

The Veteran is competent to report on events that happened in service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, the Board does not find the Veteran credible in his assertion that he contracted hepatitis C after receiving jet inoculations during service. In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The Veteran's STRs are silent with respect to treatment for symptoms associated with hepatitis C or a diagnosis. STRs indicate treatment for abdominal pain; however, the clinician associated reported abdominal pain with a common viral syndrome. At no time was the Veteran treated for, or diagnosed with hepatitis C in service. The October 1985 separation examination report is negative for hepatitis C. The first reported diagnoses of hepatitis C was in February 2004. The Veteran also reported risk factors such as repeated tattoos and intranasal cocaine use after separation that potentially exposed him to the hepatitis C virus. 

It is important to point out that the Board does not find that the Veteran's lay statements regarding the cause of his hepatitis C lack credibility merely because they are unaccompanied by contemporaneous medical evidence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Rather, the Veteran's lay statements are found to lack credibility because they are inconsistent with the evidence of record.

It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis). In this regard, hepatitis C can have many causes and requires medical testing to diagnose and medical expertise to determine its etiology. Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his hepatitis C.

Furthermore, the Board has also considered the article evidence submitted by the Veteran, "Research Shows Jet Gun Injectors Are a Risk Factor for Veterans Hepatitis C," Shaun Brown and Jet Injectors Blog, www.wordpress.com and "Military Veterans and Hepatitis C," Terry Baker, Caring Ambassadors Hepatitis C Choices, 4th Edition. See July 2014 Correspondence. Medical treatise evidence can, in some circumstances, constitute competent medical evidence. Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1). In this instance, the web articles are not sourced from medical treatises. However, while the web articles address the potential relationship between hepatitis C and jet inoculators, they do not contain any information or analysis specific to the Veteran's case as the most competent and probative record evidence has shown that the Veteran's hepatitis C is not related to his military service. As such, the article evidence submitted by the Veteran is of limited probative value. 

In sum, after careful consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's hepatitis C was not manifested for many years after service, and has not been shown by competent and probative medical evidence to be etiologically related to any in-service event or injury. The most probative evidence shows that the Veteran's hepatitis C may have been caused by his reported risk factors, i.e., tattoos in 2003, 2006 or 2013, and/or intranasal cocaine use during the 1990s. Accordingly, service connection for hepatitis C is not warranted. See 38 C.F.R. §§ 3.303, 3.304 (2016).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


